         Case 7:21-cv-00041-WLS Document 16 Filed 08/20/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

MARTIN J. WALSH,
Secretary of Labor,                         :
                                            :
       Plaintiff,                           :
                                            :
v.                                          :       CASE NO.: 7:21-cv-00041 (WLS)
                                            :
TISHCO PROPERTIES, LLC, et al.,             :
                                            :
       Defendants.                          :
                                            :
                                           ORDER
       Before the Court is a “Joint Motion for Telephonic Scheduling Conference” filed by

the Parties on August 16, 2021. (Doc. 15.) Therein, the Parties request to appear for the Initial

Scheduling and Discovery Conference telephonically. (Id.) The Parties make this request in

light of the rising number of cases of the Delta variant of the virus COVID-19 and cite to the

recent CDC guidelines and recommendation for all individuals to wear face masks regardless

of whether they have received a vaccination against the virus. (Id.)

       The Court has consistently required in-person attendance at discovery conferences

because of the benefits gained from attending and resolving unsettled issues in-person. While

the Court is sensitive to the risks posed by the COVID-19 pandemic, the moratorium on jury

trials has ended, and attorneys have begun travelling to court for hearings and conferences

regularly. Furthermore, the Rules 16/26 Order specifically states that a telephone conference

may be considered “in exceptional circumstances only.” (Doc. 14 at 4.) Because the Parties

have not demonstrated exceptional circumstances unique to their individual or joint claims,




                                                1
          Case 7:21-cv-00041-WLS Document 16 Filed 08/20/21 Page 2 of 2



the Court does not find it necessary to hold the Initial Discovery and Scheduling Conference

telephonically at this time. *

        Accordingly, the “Joint Motion for Telephonic Scheduling Conference” filed by the

Parties (Doc. 15) is DENIED.


        SO ORDERED, this 20th day of August 2021.


                                                 /s/ W. Louis Sands
                                                 W. LOUIS SANDS, SR. JUDGE
                                                 UNITED STATES DISTRICT COURT




*
 The Court notes that Standing Order 2021-08 was issued by Chief Judge Marc T. Treadwell on August 2,
2021 in response to the recent uptick in COVID-19 cases caused by the Delta variant of the virus. Standing
Order 2021-08 limits access to the Court based on the need to protect public health. The Standing Order also
mandates the use of masks for all individuals while in the courthouse.

                                                     2
